Citation Nr: 1415914	
Decision Date: 04/10/14    Archive Date: 04/24/14

DOCKET NO.  12-02 575	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include anxiety disorder with panic attacks, depression, and agoraphobia.


REPRESENTATION

Appellant represented by:	Amy B. Kretkowski, Esq.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Counsel

INTRODUCTION

The Veteran served on active duty from October 1983 to October 2003.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa, which, in pertinent part, denied the current appellate claim.

The Veteran provided testimony at a hearing before the undersigned Veterans Law Judge (VLJ) in June 2012.  A transcript of this hearing is of record.

For the reasons stated below, the appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.

As an additional matter, the Board notes that the November 2009 rating decision also denied, among other things, the Veteran's claim of entitlement to a total rating based upon individual unemployability (TDIU).  However, the Veteran's Notice of Disagreement (NOD) only referenced his acquired psychiatric disorder claim.  Nevertheless, it was contended at the June 2012 hearing that the Veteran wished to pursue to the TDIU claim.  As such, this appears to be a new TDIU claim which has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  


REMAND

The Veteran essentially contends that he developed psychiatric symptoms, to include panic attacks, while on active duty.  He has attributed these symptoms to the stress of his duties as an air traffic controller and has provided details thereof.  Further, he indicated that he did not seek treatment for these problems while on active duty due to concern it would affect his flight status.

The Veteran's service records, to include his DD Form 214, confirm that his primary military occupational specialty (MOS) was that of an air traffic controller.  Further, he is competent, as a lay person, to describe problems and incidents he experienced while performing those duties.  However, his service treatment records contain no reference to any psychiatric problems while on active duty.  In fact, his psychiatric condition was consistently evaluated as normal on in-service medical examinations, to include his July 2003 retirement examination.  He also consistently indicated on Reports of Medical History that he had not experienced any psychiatric problems such as depression or nervous trouble of any sort.  Moreover, the post-service medical records on file indicate he first developed panic attacks in 2006, which is after his separation from active duty.

The Veteran did submit a private medical statement dated in August 2013 from a physician associated with the Abbe Center for Community Mental Health, who noted he first saw the Veteran in 2008, and believed that there was at least a 51 percent chance of probability that "the Service" was the cause of the Veteran's disability and the related experiences that occurred while in "the Service."  Although the Veteran's attorney noted various medical records which were provided to this physician, other than noting the Veteran had no panic attacks prior to the military no rationale appears to be of record in support of this opinion.  A medical opinion containing only data and conclusions is not entitled to any weight.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  Moreover, this opinion did not address the records noting that panic attacks first developed in 2006.

Nevertheless, given the fact the Veteran's primary MOS was that of an air 
traffic controller, and there is supporting medical evidence in the form of the aforementioned August 2013 private medical opinion, the Board finds that a remand is required in order to accord the Veteran a medical examination and to obtain an opinion.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Board also notes that the August 2013 private medical statement indicates the Veteran continues to be treated for his psychiatric disorder through the Abbe Center for Community Mental Health.  Although records are already on file from this facility, they were received in May 2009.  Consequently, it appears that there may be additional treatment records from this facility that are not on file.  Therefore, on remand, such records should be requested. 

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide the names and addresses of all medical care providers who have treated the Veteran for his psychiatric disorder since June 2009, to include any additional treatment he received through Abbe Center for Community Mental Health.  After securing any necessary release, any relevant records identified that are not duplicates of records in the claim file should be requested.

2.  After obtaining any additional records to the extent possible, the Veteran should be afforded an examination to determine the nature of his current acquired psychiatric disorder and to obtain an opinion as to its possible relationship to service.  The claims folder should be made available to the examiner for review before the examination.

Following examination of the Veteran and review of the file, the examiner should express an opinion as to whether it is at least as likely as not (50 percent or greater likelihood) that the Veteran's current acquired psychiatric disorder arose in service or is otherwise 
the result of his active service.  In making this determination, the examiner should be aware of the Veteran's contentions regarding the stress he experienced as a result of his primary MOS of air traffic controller, his denial of symptoms on his separation report of medical history, and the August 2013 private medical opinion in support of the Veteran's claim.  A complete rationale for any opinion expressed must be provided.  

3.  After completing any additional development deemed necessary, readjudicate the issue on appeal in light of any additional evidence added to the records assembled for appellate review.  If the benefit requested on appeal remains denied, the Veteran and his attorney should be furnished a Supplemental Statement of the Case and provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).




